Carr, J.:
Plaintiff sued to recover a loss under a fire insurance policy. Defendant answered, setting up an appraisal under the .terms of the policy, by 'which plaintiff’s loss was fixed at an amount very much- less than that claimed by plaintiff. To this defense plaintiff replied attacking the appraisal as fraudulent and collusive. Defendant refused to accept the reply as being unauthorized by the Code of Civil Procedure. On motion of plaintiff an order was entered at Special Term directing defendant to receive the reply, and from that order this- appeal is taken. -
The Code of Civil Procedure does not in terms authorize á voluntary reply by the plaintiff to new matter set up in an answer, unless the matter so set,up is in its nature a counterclaim. (Code Civ. Proc. §§ 514, 515.) It does provide that where the answer sets up new matter not by way of counterclaim but by way of avoidance, the court may, in its discretion,-.on the defendant’s application, direct the service, of a reply to the new matter set up in the answer. (Code Civ. Proc. § 516.) At first blush there seems to be an anomaly in this situation, for plaintiff may. be forced to do something for which there is no provision for voluntary action on his part. This anomaly is only -seeming, for the Code has provided for the plaintiff fully under such circumstances. By. section 522 it provides as follows: “ But an allegation of new matter in the answer, to which a reply is not required, or of new. matter in a reply, is to be deemed controverted by the adverse party, by traverse or avoidance, as the case requires.” It has been held that the meaning of this provision is that when a defense by avoidance is set up in the answer, the facts of such defense are deemed to be denied, and furthermore that the plaintiff may meet such defense at the. trial by any new matter by way of avoidance as fully as if he had pleaded such new matter. (Mandeville v. Reynolds, 68 N. Y. 528; Arthur v. Homestead Fire Insurance Co., 78 id. 462; Keeler v. Keeler, 102 id. 30, 36.) Therefore when the Code failed, to provide for a voluntary reply from a plaintiff to a defense by way of avoidance, *911it deprived him of no substantial right or, privilege existing under former systems of pleading, for at the same time it provided him with a full substitute. This substitute might inure to the disadvantage of the defendant, for he might' go to trial well knowing that plaintiff might give evidence in avoidance of his defense, and yet not know in advance the form which such possible attack might take. For this possibility, the Code likewise gave a remedy, for by section 516 it gave the court power to compel a reply to .the the defense, on the application of the defendant. With this situation in mind the courts looked upon a voluntary reply by the plaintiff to a defense’ of avoidance set up in an answer as a useless, and, therefore, an irregular pleading. (Dillon v. Sixth Ave. R. R. Co., 46 N. Y. Super. Ct. 21; Sterling v. Met. Life Ins. Co., 6 N. Y. St. Repr. 96; Avery v. N. Y. C. & H. R. R. R. Co., 24 id. 918; McRoy Clay Works v. Naughton, 84 App. Div. 477.) A defendant cannot be compelled to accept an irregular pleading, notwithstanding that it may be to his advantage to do so. He may, at his own risk, prefer regularity of pleading. I find no authority to the contrary, except in so far as the case of Sullivan v. Traders' Ins. Co. (169 N. Y. 213) may be so considered. In that case, however, the reply was not rejected, but on the contrary retained by the defendant. Subsequently it sought to treat the reply so served and accepted as a nullity. This, the court - declared, could not be done. The court, however, was careful to point out, in the opinion of Haight, J., that no reply was necessary, as the plaintiff could have attacked the defense in the answer, by evidence of new matter, by way of avoidance, as fully without a reply as with a reply. The only purpose served by a reply in that case was to apprise the defendant of the nature of the attack which the plaintiff would make upon the defense set up in the answer: The question whether acceptance of the reply could have been compelled was not involved necessarily in that decision. In this case the learned Special Term felt, that a voluntary reply was necessary to protect plaintiff’s rights, because of a ruling declared in Townsend v. Greenwich Ins. Co. (39 Misc. Rep. 87). That case was.one very much like the case at bar. It was an action on an insurance policy. The defense was an appraisal under the terms of the policy. There was no reply. The plaintiff gave evidence to attack the appraisal on various grounds, *912one based upon fraud. Tlie court-directed a verdict for the defendant and handed down an opinion. After stating that the evidence offered to prove fraud in the appraisal was wholly insufficient, it further stated as follows: “ There was no issue of fraud or mistake on the pleadings. The complaint did not seek to have the arbitration agreement annulled; it was simply a complaint in a common-law action to recover the amount of the policy; ” and it then expressed the opinion that proof of fraud as an avoidance of the defense of an award by contract appraisal was not available under the pleadings. The judgment entered on that decision ivas affirmed by this court. (Townsend v. Greenwich Ins. Co., 86 App. Div. 323.) But • this court did not expressly nor impliedly adopt the views of the trial court on this question of pleading, but, as appears from its opinion,- held, that the evidence offered to prove fraud fell short of its purpose. The 'judgment of this court was affirmed subsequently. (178 N. Y. 634.) Nothing was actually decided in the Townsend ease inconsistent with the rule declared in the‘opinions above cited as to the proper construction of section 522 of the Code of Civil Procedure.
The reply served in this- case was not necessary for the protection of plaintiff’s rights in the way of meeting, at the trial the defense of avoidance set up in defendant’s answer. It not only did not injure the defendant, but apparently benefited it; Yet, as such a pleading has long been held to be irregular and unauthorized, the defendant should not be forced to accept it.
The order should be reversed, ■ with" ten dollars costs and disbursements, and the motion denied, with costs.
Hirschberg, P. J., Woodward, Jenks and. Thomas, 'JJ., concurred.' .
. Order reversed, with ten dollars costs and disbursements, -and' motion denied, with ten dollars costs.